Hosmer, Ch. J.
The principal question before the court involves a mere point of practice, long and uniformly settled. If the exigencies of the case demanded it, and the question were open, I should incline to the opinion, that the action of the plaintiff might have been sustained in the name of the informer only ; but on this subject, I express no decided judgment. The former ground mentioned is sufficient ; and unless some palpable evil can be shown, which has not been attempted, it is absolutely conclusive. Were it requisite tow easily could be made to appear, that the practice here is founded on unquestionable principle. But I forbear to do this ; and wish to be understood as placing my opinion on this ground only, that the action is brought conformably to a settled practice, which ought never to be disturbed, unless it is pregnant with some gross evil. Nothing of this nature has been, or can be, urged, in this case.
The word treasury, by an easy metonomy, may be construed as synonymous with treasurer ; either of them designating the manner in which the money recovered is to be applied.
*291The judgment below, undoubtedly, ought to have been rendered for the plaintiff, to recover the penalty, the one half to his own use, and the other moiety to be paid into the treasury of the town; but this error, which is merely clerical, the clerk is directed to amend, from the memoranda in his possession.
Peters, Brainard and Bristol, Js. were of the same opinion.
Record to be amended ; and Judgment affirmed.